Citation Nr: 0901877	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-28 062A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois

THE ISSUES

1.  Entitlement to service connection for dyspepsia (claimed 
as a stomach disorder).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial rating higher than 10 percent 
for Diabetes Mellitus.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
July 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
January and August 2005 rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). 

In February 2005, a notice of disagreement (NOD) was received 
in response to that initial, January 2005 decision.  And in 
May 2006, a statement of the case (SOC) was issued 
specifically concerning the claims for service connection for 
bilateral hearing loss and tinnitus.  Correspondence 
subsequently received from the veteran in June 2006, so 
within the required 60 days of that SOC, when reasonably 
construed, is sufficient to satisfy the requirements for a 
timely substantive appeal (VA Form 9 or equivalent statement) 
regarding these claims.  See 38 C.F.R. §§ 20.200, 20.202, 
20.302, etc.  Therefore, although the RO did not certify them 
to the Board - according to the June 2008 certification of 
appeal (VA Form 8) and accompanying worksheet, these claims 
are indeed on appeal and, as such, will be considered in this 
decision.  This is in addition to the other claims the 
veteran has appealed, for service connection for dyspepsia 
and for an initial rating higher than 10 percent for his Type 
II Diabetes Mellitus.  In response to a September 2006 SOC 
concerning these claims, he submitted a timely substantive 
appeal later that same month.  So as indicated during his 
August 2008 hearing at the RO before the undersigned Veterans 
Law Judge of the Board (Travel Board hearing), there are a 
total of four claims on appeal.

The Board, however, is remanding the claims for service 
connection for dyspepsia and for an initial rating higher 
than 10 percent for the diabetes to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  Whereas the Board is going 
ahead and deciding the other claims for service connection 
for bilateral hearing loss and tinnitus.



FINDING OF FACT

Based on the results of his June 2005 VA compensation 
examinations, ear disease (otolaryngology) and audio (hearing 
test), it is just as likely as not the veteran's bilateral 
sensorineural hearing loss and tinnitus are at least 
partially the result of noise exposure he experienced during 
his military service - and, in particular, acoustic trauma 
in combat from an exploding land mine.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the veteran's 
bilateral sensorineural hearing loss and tinnitus were 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(b), 5103, 5107(West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(d), 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Since the Board is granting the veteran's claims, there is no 
need to discuss whether there has been compliance with the 
duty-to-notify-and-assist provisions of the Veterans Claims 
Assistance Act (VCAA) because, even if for the sake of 
argument there has not been, this is ultimately 
inconsequential and, therefore, at most harmless, i.e., non-
prejudicial error.  38 C.F.R. § 20.1102; cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).



Service Connection for Bilateral Hearing Loss and Tinnitus

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more develops 
hearing loss of the sensorineural type to a degree of 10 
percent or more within one year of separation from service, 
the condition may be presumed to have been incurred in 
service even though there is no evidence of the disease 
during service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).



According to 38 C.F.R. § 3.385, even if a veteran has some 
measure of hearing loss, it must be severe enough to meet the 
requirements of this regulation to in turn be considered an 
actual disability by VA standards.  Section 3.385 states that 
hearing loss will be considered a disability (for VA 
purposes) when the threshold level in any of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or 
greater; or the thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores using the Maryland CNC test are less than 94 percent.

"[W]hen audiometric test results at a veteran's separation 
from service do not meet these regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The Court has held that, 
regardless of when the criteria of 38 C.F.R. § 3.385 are met, 
a determination must be made as to whether the hearing loss 
was incurred in or aggravated by service.  See also Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).

The veteran's service personnel records show his principal 
duties were construction machine and tractor operator.  He 
served in the Republic of Vietnam, and he received the Army 
Commendation Medal with "V"device for heroism.  But his 
service medical records do not contain any indication he 
experienced hearing loss or tinnitus while in the military, 
either in the way of a subjective complaint of relevant 
symptoms, etc., or objective clinical finding such as a 
relevant diagnosis.  At time of separation from service, 
audiometric testing of his right ear revealed that at the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz his 
hearing threshold levels in decibels were 0, 0, 0, 15, and 
20.  In his left ear at these same frequencies they were 0, 
0, 0, 0, and 5.  So he had normal hearing.  His military 
service ended in July 1968.

There also is no objective clinical indication of 
sensorineural hearing loss, specifically, within the one-year 
presumptive period following the veteran's discharge from 
service, certainly not to the required degree of at least 10-
percent disabling.

In his application for VA compensation (VA Form 21-526) and 
accompanying statement in support of claim (VA Form 21-4138), 
both received in August 2004, the veteran alleged that during 
service he had encountered a land mine, and that he had 
suffered ringing in his ears (i.e., tinnitus) and hearing 
loss in July 1968.

In 2002 and 2004 private medical examination reports, it was 
indicated the veteran denied diminished hearing.  But the 
results of a relatively contemporaneous March 2005 private 
hearing evaluation show he had bilateral, mild-to-moderate, 
upper frequency hearing loss.

Also, in a March 2005 supporting statement from a fellow 
serviceman, it was alleged that during service while 
bulldozing the veteran struck a land mine, and that he then 
had problems hearing.

In June 2005, the veteran had two VA examinations - ear 
disease and audio.  During the ear disease examination, he 
reiterated his history of decreased hearing dating back to 
his military service - which he said was worse in his right 
ear since this ear was closer to the mine explosion in the 
Army infantry in Vietnam in 1968.  He also said there was 
some bleeding from this ear after that incident, and that 
during the many years since he had experienced hearing loss, 
again, worse in his right ear than left, and constant 
bilateral tinnitus.  He said his tinnitus was so bad that he 
had to run a fan at night in order to sleep.

During the objective clinical portion of that evaluation, wax 
was washed (irrigated) from his right ear.  His external 
ears, canals, tympanic membranes (eardrums), middle ears, 
mastoids, and tuning forks were normal.  There was no 
evidence of middle or inner ear infection.  The diagnosis was 
bilateral sensorineural-type hearing loss with tinnitus, and 
the examiner concluded the disorder was most likely from 
noise exposure - and especially following the mine explosion 
in service.


The veteran was referred for an audiological examination, 
which, as mentioned, he also had in June 2005 - a week 
later.  The evaluating audiologist indicated he reviewed the 
claims file (C-file) for the pertinent medical and other 
history.  He then referenced hearing evaluations performed 
during service in March 1966 (at enlistment) and in July 1968 
(at separation).  He noted the findings showed normal hearing 
sensitivity for both ears for all frequencies tested for both 
evaluations.  This examiner further noted there was an 
average threshold shift of 10dB for the right ear and an 
average threshold shift of 7dB for the left ear.  As well, he 
noted that, according to the veteran's DD Form 214, his 
responsibilities in service were construction machine 
operator, air compressor.  The examiner also took note of the 
hearing evaluation since service, completed in March 2005, 
confirming the veteran had mild-to-moderate hearing loss in 
both ears.

Just as during his VA ear disease examination the week prior, 
the veteran reported a history of noise exposure while in the 
Army from "combat conditions", primarily as a "dozer 
operator in land clearing" and "as an advisor, took fire 
with the infantry".  He repeated the incident of noise 
trauma from a "nearby mine explosion" while in Vietnam.  He 
stated that he was separated from his regular Army unit and 
that these experiences were not documented.  He reported a 
history of occupational noise exposure from construction 
equipment, but also stating hearing protection devices were 
utilized.  He denied a significant history of recreational 
noise, and he denied a history of recent ear pathology.  He 
reported experiencing constant ringing tinnitus in both ears 
(the onset of which he said he was "not sure, could have 
started from the mine explosion").  He suggested he uses 
coping strategies with his tinnitus experiences.

Audiological testing revealed that, in his right ear at the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz, the 
veteran's hearing threshold levels in decibels were 5, 10, 
15, 55, and 50, for an average of 33.  In his left ear at 
these same frequencies they were 10, 10, 15, 55 and 50, also 
for an average of 33.  His speech recognition scores were 98 
and 100 percent for his right and left ear, respectively.  


In summarizing the results of the hearing test, the VA 
examiner said the thresholds, bilaterally, indicate normal 
hearing from 500-2,000 Hz with a moderate sensorineural loss 
from 3,000-4,000 Hz.  He added that the veteran's word 
recognition ability is very good for both ears, and that 
acoustic immitance testing for both ears had revealed normal 
middle ear functions and normal acoustic reflex responses.

In the diagnosis, the examiner indicated the veteran has a 
moderate high frequency hearing loss for both ears.  As for 
whether this hearing loss is attributable to the veteran's 
military service, in particular the incidents and type noise 
exposure mentioned, the examiner noted that military 
documentation was absent regarding military campaign 
involvement.  He said it appears that the tinnitus and 
claimed hearing impairment are less likely as not to have 
been caused by noise exposure experiences while in the Army.

Analysis

The results of the June 2005 VA audio evaluation confirm the 
veteran has sufficient bilateral sensorinerual hearing loss 
to satisfy the threshold minimum requirements of § 3.385 to 
be considered an actual disability by VA standards.  His 
threshold decibel losses of 55 and 50 in the upper 
frequencies of 3,000 and 4,000 Hertz meet the requirements of 
this regulation, and both bilateral hearing loss and tinnitus 
were resultantly diagnosed.  So he has established that he 
has these claimed conditions.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) and Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).



Consequently, the determinative issue is whether these 
conditions are somehow attributable to the veteran's military 
service - and especially to the type of acoustic trauma from 
excessive noise exposure he is alleging to have experienced, 
including in combat.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this, there are medical opinions for and against 
the claims, and they are equally probative.  But these 
opinions, though differing in their ultimate conclusions, are 
no less both from VA compensation examiners.

In determining whether service connection is warranted, the 
Board is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, is 
supportive or is in relative equipoise (i.e., about evenly 
balanced), then the veteran prevails.  Conversely, if the 
preponderance of the evidence is against the claim, then 
service connection must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  See also Dela 
Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

It is entirely within the Board's province to give more 
probative weight to certain pieces of evidence than others.  
See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); 
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this 
responsibility is more difficult when, as here, medical 
opinions diverge.  And at the same time, the Board is mindful 
that it cannot make its own independent medical determination 
and there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet. App. 171 (1991).



The Court, however, has recently clarified in Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005), that the Board may not 
disregard a favorable medical opinion solely on the rationale 
it was based on a history given by the veteran.  Rather, as 
the Court further explained in Coburn v. Nicholson, 19 Vet. 
App. 427 (2006), reliance on a veteran's statements renders a 
medical report not credible only if the Board rejects the 
statements of the veteran as lacking credibility.  The Court 
has even more recently clarified in Nieves-Rodriguez v. 
Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 2008), that review 
of the claims file is not dispositive of the probative value 
of medical opinion evidence.  Instead, in all cases, it is 
what an examiner learns from the claims file for use in 
forming the expert opinion-and not just the reading of the 
file-that matters.  When the Board uses facts obtained from 
review of the claims file as a basis for crediting one expert 
opinion over another, it is incumbent upon the Board to point 
out those facts and explain why they were necessary or 
important in forming the appropriate medical judgment.

Here, the VA ear disease compensation examiner who concluded 
favorably did not indicate he had reviewed the veteran's 
claims file for the pertinent medical and other history, 
whereas the VA audio compensation examiner who concluded 
unfavorably did confirm this - indeed, taking time to point 
out certain relevant findings from service, such as normal 
hearing during the veteran's military enlistment and 
separation examinations.  But both VA examiners acknowledged, 
or all but acknowledged, that the type of duties and 
responsibilities the veteran had in the military - as 
reflected in his service personnel records (DD Form 214, 
etc.), likely involved exposure to excessively loud noise.  
These service personnel records confirm he is indeed the 
recipient of the Army Commendation Medal with "V"device for 
heroism for his service in Vietnam.  And pursuant to 
38 U.S.C.A. § 1154(b) and the implementing regulation 
38 C.F.R. § 3.304(d), for combat veterans, in the absence of 
probative evidence to the contrary, "[VA] shall accept as 
sufficient proof of service-connection . . . satisfactory lay 
or other evidence of service incurrence or aggravation of 
[the claimed] injury or disease, if consistent with the 
circumstances, conditions and hardships of such service."  
This is indeed the case here.

VA's General Counsel has explained that the ordinary meaning 
of the phrase "engaged in combat with the enemy," as used in 
38 U.S.C. § 1154(b) and the implementing regulation 38 C.F.R. 
§ 3.304(d), requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  The issue 
of whether any particular set of circumstances constitutes 
engagement in combat with the enemy for purposes of sections 
1154(b) and 3.304(d) must be resolved on a case-by-case 
basis.  See VAOPGCPREC 12-99 (October 18, 1999).

Considering the type of medal the veteran received for his 
heroism in service, and in particular while stationed in 
Vietnam, coupled with his credible hearing testimony and 
supporting statement from his military comrade regarding the 
alleged incidents in service - including the land mine 
explosion in question, it must be conceded the veteran 
engaged in combat during service in the Republic of Vietnam.  
He therefore has satisfied his evidentiary burden of 
establishing the occurrence of the claimed event (acoustic 
trauma) in service in that capacity, and for the reasons and 
bases mentioned the VA compensation examiners were equally 
divided on whether his current bilateral sensorineural 
hearing loss and tinnitus are at least partly the result of 
that acoustic trauma during his combat service.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997) and Libertine v. Brown, 
9 Vet. App. 521 (1996) (case wherein the Court held that 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not alter the 
fundamental requirements of a diagnosis and a medical nexus, 
i.e., link or correlation, between the currently claimed 
disability and the veteran's military service).

It therefore is just as likely as not the veteran's current 
bilateral sensorineural hearing loss and tinnitus are the 
result of acoustic trauma coincident with his combat service 
in Vietnam.  And in this circumstance, he is given the 
benefit of the doubt and service connection granted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).




ORDER

The claim for service connection for bilateral hearing loss 
is granted.

The claim for service connection for tinnitus also is 
granted.


REMAND

The veteran asserts that he has had stomach problems since 
service.  During his August 2008 Travel Board hearing, he 
testified that while in Vietnam he imbibed unpotable water 
infected with a parasite, for which he received medical 
treatment.  There is also an October 2006 statement from a 
fellow serviceman to this effect.  Review of the service 
treatment records does not show any diagnoses or treatment 
for a stomach disorder, including treatment for an intestinal 
parasite.  But it is equally noteworthy that private medical 
records from the past consistently report a history of 
stomach symptoms - including dyspepsia, and most 
importantly, peptic ulcer disease dating back to 1969 is 
suggested.  The veteran was discharged from the military only 
the year prior, in 1968.

Peptic ulcer disease is a condition that VA considers 
chronic, per se, and therefore it may be presumed to have 
been incurred in service if manifested to a compensable 
degree of at least 10-percent disabling within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 
and 3.309 (2008).

Also, a CT scan in 1990 revealed thickening of the wall of 
fundus of the stomach.  The veteran continues with stomach 
complaints, reportedly receiving treatment with Maalox, Tums, 
and Prisolec, according to his testimony during his hearing.  
There is a constellation of seemingly relevant evidence here, 
which all must be considered in light of the fact that he had 
gastric bypass surgery in 2003.



Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination for a medical nexus opinion 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication the disability 
or persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

Additional medical comment is needed to determine whether the 
veteran indeed has any current gastrointestinal pathology 
that may be related to his military service or otherwise 
initially manifested during his service or within the one-
year presumptive period following his discharge.

Also, with respect to the claim for an initial rating higher 
than 10 percent for the Type II Diabetes Mellitus, more 
current medical information is also needed to make this 
determination, specifically to assess the present severity of 
this condition since the veteran's last VA compensation 
examination for his diabetes was in November 2005, more than 
3 years ago.  The Court has held that when, as here, 
a veteran claims that a disability is worse than when 
originally rated (or last examined by VA), and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the 
Court determined the Board should have ordered a 
contemporaneous examination of the veteran because a 23-month 
old examination was too remote in time to adequately support 
the decision in an appeal for an increased rating); see, too, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(where the record does not adequately reveal current state of 
claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).  See, as well, 
VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 
1 Vet. App. 121 (1991).  As a result, a VA compensation 
examination for the veteran's diabetes mellitus is necessary. 

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the veteran for a VA 
examination to ascertain the current 
severity of his Type II Diabetes Mellitus.  
The claims file must be made available to 
the examiner for a review of the veteran's 
pertinent medical history.  All necessary 
diagnostic testing and evaluation should 
be performed.

All clinical manifestations of the 
diabetes mellitus, including symptoms and 
resulting complications, should be 
indicated.  The examiner should 
specifically comment on whether the 
veteran requires insulin, oral medication, 
restricted diet, regulation of activity, 
or hospitalization for hypoglycemic 
reactions or ketoacidosis.  The examiner 
should also comment on whether maintenance 
of the veteran's diabetes mellitus 
requires regular visits to a diabetic care 
provider, and if so, the regularity with 
which those visits are necessary.



2.  As well, schedule the veteran for a VA 
gastrointestinal examination to determine 
the nature and etiology of any current 
gastrointestinal disorder(s), including 
dyspepsia.  The claims file, including a 
complete copy of this remand, must be made 
available to the examiner for review of 
the veteran's pertinent medical and other 
history.  If deemed necessary, and only if 
necessary, the examiner should conduct any 
gastrointestinal tests or studies, 
including for gastrointestinal parasites.  
Based on a comprehensive review of the 
claims file and examination, the examiner 
must provide an opinion indicating whether 
it is at least as likely as not (50 
percent or greater probability) that the 
veteran's gastrointestinal disorder, if 
one is diagnosed, is related to his 
military service - including in terms of 
whether he had peptic ulcer disease within 
one year of his discharge from service.

The term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The designated VA 
physician should discuss the medical 
rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings and information obtained from 
review of the record.



3.  Upon completion of the above and any 
additional development deemed necessary, 
readjudicate these remaining claims in 
light of the additional evidence.  If they 
are not granted to the veteran's 
satisfaction, send him and his 
representative an SSOC and give them an 
opportunity to respond to it before 
returning these claims to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


